—Crew III, J.
Appeal (transferred to this Court by order of the Appellate Division, Second Department) from a judgment of the Supreme Court (Nicolai, J.), entered May 5, 1992 in Westchester County, upon a decision of the court in favor of plaintiff.
Defendant argues on appeal that plaintiff failed to establish a prima facie case as to damages and, therefore, that defendant’s motion to dismiss at the close of plaintiff’s case should have been granted. We cannot agree. Our review of the relevant testimony leads us to conclude that there was sufficient evidence regarding both the overall square footage of the area to be paved and the cost per square foot of resurfacing to enable Supreme Court to arrive at the proper measure of plaintiff’s damages. Defendant’s remaining contentions have been examined and found to be lacking in merit.
Cardona, P. J., Casey, Weiss and Peters, JJ., concur. Ordered that the order is affirmed, with costs.